Proceeding pursuant to Executive Law § 298 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered February 9, 2010) to review a determination of respondent New York State Division of Human Rights. The determination dismissed her complaints of sexual and retaliatory discrimination.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: In this proceeding pursuant to Executive Law § 298, petitioner seeks to annul the determination of respondent New York State Division of Human Rights (SDHR) dismissing her complaints following a public hearing. Contrary to petitioner’s contention, there is substantial evidence to support SDHR’s determination that respondent New York State Department of Correctional Services did not subject petitioner to a hostile work environment (see Matter of Bowler v New York State Div. of Human Rights, 77 AD3d 1380 [2010]), and that it did not otherwise unlawfully discriminate against her on the basis of gender (see Matter of Childs v New York State Div. of Human Rights, 57 AD3d 1457 [2008], lv dismissed 12 NY3d 888 [2009], 13 NY3d 926 [2010]). Further, there is substantial evidence to support SDHR’s determination that petitioner was not subjected to retaliation for complaining about the alleged unlawful discrimination (see Bowler, 77 AD3d at 1382; see generally Forrest v Jewish Guild for the Blind, 3 NY3d 295, 312-313 [2004]). Present — Scudder, P.J., Smith, Garni, Lindley and Green, JJ.